Citation Nr: 1401671	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for service-connected residuals of a right knee injury with chondromalacia and degenerative changes effective November 1, 2012.

2.  Entitlement to increased ratings for residuals of a right knee injury with chondromalacia and degenerative changes, rated as 10 percent disabling prior to January 15, 2011, and rated as 20 percent disabling since January 15, 2011.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985. 

These matters come before to Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

By a September 2008 rating action, the RO assigned a 10 percent disability rating to the service-connected right knee disability, effective May 30, 2008 - the date VA received the Veteran's claim for increased compensation for this disability.  She  appealed the 10 percent rating to the Board. 

This appeal also stems from a June 2009 rating action issued by the RO.  By that rating action, the RO, in part, denied service connection for a low back disorder.  The Veteran appealed this rating action to the Board. 

By a January 2011 rating action, the RO assigned an increased disability rating of 20 percent to the service-connected right knee disability, effective January 15, 2011 - the date of a VA examination report reflecting an increase in severity of this disability.  

In an August 2011 rating action, the RO granted a temporary 100 percent rating for the right knee disability from July 16, 2010, to August 30, 2010, for convalescence under the provisions of 38 C.F.R. § 4.30 (2011).  The 10 percent rating assigned to the right knee disability resumed as of September 1, 2010.  The Veteran has requested higher disability ratings for periods exclusive of the temporary 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise). 

In a May 2012 rating action, the RO proposed to reduce the Veteran's right knee disability from 20 to 10 percent.  In a June 2012 letter, the RO notified the Veteran of the proposed reduction.  She was informed that she had 30 days to request a hearing and 60 days to submit additional evidence. 

By an August 2012 rating action, the RO effectuated the reduction from 20 to 10 percent for the right knee disability, effective November 1, 2012.  In its December 2012 remand, the Board determined that rating decision also constituted a denial of her claim for an increased rating.  Accordingly, the Board concluded that the Veteran's appeal before the Board included both the propriety of the rating reduction and the denial of her claim for an increased rating.  

In December 2012, the Board denied the issue of entitlement to service connection for a low back disability and remanded the right knee increased rating issue for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  In July 2013, the Court granted a joint motion for remand as to the Board's denial of entitlement to service connection for a low back disability.

In an October 2013 rating decision, the RO denied reopening the claim of entitlement to service connection for a low back disability.  The Veterans Appeals Control and Locator System (VACOLS) shows that later that month the Veteran filed a notice of disagreement with that denial.  However, as the Board's denial of that claim in December 2012 has been vacated by the Court, the October 2013 rating decision and the October 2013 notice of disagreement to that rating decision have been rendered moot.

The Board notes that the original grant of service connection for the right knee disability included chondromalacia and that only later in the September 2008 rating decision was the right knee disability reclassified as right knee degenerative changes.  The medical evidence still shows the presence of chondromalacia and it is thus still part of the service-connected disability.  In addition, as discussed below, the Board is restoring the 20 percent disability rating for the right knee disability effective November 1, 2012.

In light of the above, the issues are stated on the title page.

The Board's review includes the paper and electronic records.

The issues of entitlement to increased ratings for the right knee disability and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2012 rating decision, the RO reduced the disability rating for residuals of a right knee injury with chondromalacia and degenerative changes from 20 percent to 10 percent effective November 1, 2012.

2.  At the time of the reduction in the assigned disability rating from 20 to 10 percent on November 1, 2012, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected right knee disorder had actually occurred and that any such improvement would be maintained under ordinary conditions of life and the VA examiner did not adequately address whether the degenerative changes and chondromalacia were manifested by separate symptomatology as to warrant separate ratings.  The RO also did not review the entire medical history of the right knee disability.



CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's residuals of a right knee injury with chondromalacia and degenerative changes, from 20 to 10 percent effective November 1, 2012, was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5003-5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to restoration of a 20 percent disability rating for service-connected residuals of a right knee injury with chondromalacia and degenerative changes effective November 1, 2012

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Ratings reductions

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In the January 2011 rating action, the RO assigned an increased disability rating of 20 percent to the service-connected right knee disability, effective January 15, 2011.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 20 percent disability rating for that right knee disorder was not in effect for five or more years at the time of the reduction.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Analysis

In a June 12, 2012, letter, the Veteran was informed of a proposed reduction in the rating assigned to her right knee disorder.  She was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in August 2012, implementing the proposed reduction, effective from November 1, 2012.  The RO properly applied the regulations regarding the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.
 
The RO specifically made a determination that there was an improvement in the disability.  The RO, however, did not make a specific determination that there is an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  Moreover, the RO did not apply 38 C.F.R. §§ 4.1, 4.2, and 4.10 or Schafrath.  The RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that evidence reflects an actual change in the disability.  In this regard, the August 2012 rating decision reflects that the RO only considered the May 2012 VA examination report and VA treatment records dated from July 2009 to May 2012.  The RO did not consider other lay and medical evidence prior to May 2012.  Moreover, the RO did not consider the VA treatment record dated May 15, 2012, in which a VA doctor authorized a handicapped placard for the Veteran due to her right knee disability.  The RO was in constructive possession of this VA treatment record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These requirements for evaluation of the complete medical history of the claimant's disability operate to protect claimants against adverse decisions based on a single incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the disability.  Schafrath, 1 Vet. App. at 594.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Id.  

In short, at the time of the reduction in the assigned disability rating from 20 to 10 percent on November 1, 2012, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected right knee disorder had actually occurred and that any such improvement would be maintained under ordinary conditions of life.

While the Board restores the 20 percent rating, this decision does not preclude the RO from reducing the Veteran's rating in the future if the evidence so warrants and provided that VA complies with the laws and regulations that govern VA compensation benefits.


ORDER

Restoration of a 20 percent evaluation for residuals of a right knee injury with chondromalacia and degenerative changes is granted effective November 1, 2012, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The joint motion directed VA to attempt to obtain any treatment records from the Dallas/Fort Worth VA Medical Center from August 1987 to December 1988.  The Board notes that the VA Medical Center is no longer located in Grand Prairie, Texas, as the Veteran claims, and that there is a VA Medical Center in Dallas and VA outpatient clinic in Fort Worth.  In any event, the AMC should take appropriate steps to obtain all records from August 1987 to December 1988 as well as all outstanding treatment records from the Kansas City VA Medical Center, to include records one year prior to the date of the claim for the increased rating for the right knee disorder.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim)

The joint motion directed VA to obtain another medical opinion in which the examiner is provided with any medical records that are obtained from the Dallas/Fort Worth VA Medical Center regarding the Veteran's back surgery from August 1987 to December 1988.

The chondromalacia and degenerative changes could be separately rated based on limitation of motion and Diagnostic Code 5257 (2013) and warrant a combined rating in excess of 20 percent, and the last VA examination in March 2013, like the one in May 2012, did not adequately address whether the degenerative changes and chondromalacia were manifested by separate symptomatology as to warrant separate ratings.  Therefore, another VA examination as the right knee is warranted.

Although the Veteran indicated that she is not receiving Social Security disability benefits due to her spouse's income, she noted that she had been determined to be disabled by the Social Security Administration.  The AMC should obtain all records from the Social Security Administration pertaining to the appellant's claim for disability benefits.

The Veteran's October 2013 notice of disagreement as to the October 2013 rating decision denying the reopening of entitlement to service connection for a low back disability has not yet been entered into Virtual VA or VBMS whereas other documents pertaining to the Veteran's attempt to reopen her claim of entitlement to service connection for a low back disability are in those two systems.  The AMC should obtain a copy of the October 2013 notice of disagreement, or any other relevant documents in the possession of the RO, when the AMC starts its development.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the October 2013 notice of disagreement from the RO, if it is not in Virtual VA or VBMS when the AMC starts its development, as well as any other relevant documents in the possession of the RO, and if applicable undertake any additional development based on the contents of those documents.

2.  Ask the Veteran to identify all treatment for her right knee and low back disabilities.  Regardless of the appellant's response, obtain all VA records from the former facility in Grand Prairie, Texas for the period from August 1987 to December 1988, and all records from the Kansas City VA Medical Center from May 2007 to June 2009 and from February 2013 to the present.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and, (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013). 

3.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.

4.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of her right knee and lumbar spine disabilities.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a right knee injury with chondromalacia and degenerative changes.  The examiner should to the extent possible distinguish the symptomatology due to the chondromalacia and the symptomatology due to the degenerative changes. 

The examiner should provide an opinion as to whether it is "at least as likely as not" that any low back disability diagnosed on examination had its onset in service or is otherwise related to his service, to include the in-service low back injury.

If the examiner is unable to provide an opinion with respect to any of these matters without resorting to speculation that fact must be stated and the reasons why an opinion cannot be provided without resorting to speculation explained.  A complete rationale for any opinion offered must be provided.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


